Case 18-51776-pmb         Doc 47     Filed 12/05/18 Entered 12/05/18 19:42:08        Desc Main
                                     Document     Page 1 of 4




                       IN THE UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION


IN RE:                                               CASE NO. 18-51776-PMB

KAWIKA TREVICE WORRELL                               CHAPTER: 13
CAMILLE LIZETTE WORRELL,
                                                     JUDGE: HONORABLE PAUL BAISIER
               Debtors.                              CONTESTED MATTER




                   DP ATLANTA’S RESPONSE IN OPPOSITION TO
                 MOTION TO RECONSIDER ORDER DISMISSING CASE

         COMES NOW Respondent, DP Atlanta (hereafter “DP”), and files its Response in

Opposition to Motion to Reconsider Order Dismissing Case (“Response”).



                                I.       STATEMENT OF FACTS

   A. THE LOAN

      1.       On July 31, 2013, Kawika Worrell and Camille L. Worrell (“Debtors”) executed a
note in the principal sum of $82,500.00, payable to DP Atlanta. (the “Note”). The Note is

secured by a Security Deed (the “Security Deed”) conveying title to the real property located at

2555 Flat Shoals Road, #3005, Atlanta, Georgia (the “Property”). The Security Deed was

recorded on August 19, 2013, in Deed Book 53027, Page 684, Fulton County, Georgia Records.

True and correct copies of the Note and Security Deed are attached hereto and made a part

hereof as Exhibit A.

   B. THE BANKRUPTCY

         5.    On February 2, 2018, Debtors filed a prior voluntary petition under Chapter 13 of

the Bankruptcy Code, in the United States Bankruptcy Court, for the Northern District of

                                               1
Case 18-51776-pmb       Doc 47    Filed 12/05/18 Entered 12/05/18 19:42:08           Desc Main
                                  Document     Page 2 of 4



Georgia (Atlanta), and was assigned case No. 18-51776.

       6.     On the same day, Debtors filed a proposed Chapter 13 Plan. The Plan provided

for a cure of an estimated arrearage owed to DP of $4,860.00. The Plan also proposed that

Debtors would maintain ongoing post-petition mortgage payments beginning with the first

payment due after the order on relief under Chapter 13. Docket Entry #2.

       7.     On May 24, 2018, DP filed its Objection to Confirmation of Plan and Motion to

Dismiss Case (“Objection and Motion to Dismiss”). The basis of the objection was that Debtors’

proposed Plan undertreated the arrearage owed of approximately $12,661.82. The Objection and

Motion to Dismiss reserved the right to raise failure of Debtors to have made post-petition

mortgage payment. Docket Entry #26.

       8.     On August 30, 2018, Debtors filed an amended Plan resolving the undertreated

arrearage owed to DP. Docket Entry #39.

       9.     On October 23, 2018, an Order was entered dismissing Debtors’ case for failure

to provide proof of income and resolve Trustee’s objection regarding Debtors’ 2017 Tax Refund.


                                       II.    ARGUMENT

            DEBTORS HAVE NOT MADE REGULAR, TIMELY POST-PETITION
            MORTGAGE PAYMENTS AS REQUIRED BY THE CHAPTER 13 PLAN

       As previously indicated, Debtors were to maintain ongoing regular monthly mortgage

payments beginning with the first payment due after the petition date. Per the terms of the Note,

the payments are due at the end of the month. Accordingly, the first post-petition payment was

due in February 2018. Payments are $521.46 per month.

       DP shows that, since this case was filed, Debtors have made payments in the amount of

$540.00/each on March 23, 2018, April 24, 2018, May 21, 2018, July 31, 2018, and September

20, 2018. This is a total of $2,700.00. This would be enough to pay the February 2018 through

June 2018 post-petition mortgage payments. Therefore, through December 2018 the loan would

be due for the July 2018 through December 2018 payments for a total of $3,036.06 including

                                               2
Case 18-51776-pmb       Doc 47     Filed 12/05/18 Entered 12/05/18 19:42:08            Desc Main
                                   Document     Page 3 of 4



unapplied funds of $92.70. In addition, DP shows a total of $182.49 in late charges.

       Even if Debtors are able to resolve the grounds on which the case was dismissed, they

would still be non-compliant with the proposed Chapter 13 Plan due to a failure to make regular,

timely, post-petition mortgage payments as stated in their Chapter 13 Plan. This demonstrates

that Debtors are unable to perform the requirements of a Chapter 13 Plan. Even if the dismissal

order was vacated, the Debtors’ Plan would remain non-compliant with 11 U.S.C. §1322(b)(5)

and §1325(a)(3).

       WHEREFORE, DP respectfully prays that the Court:

       1.      Enter an Order Denying Debtors’ Motion to Reconsider Order Dismissing Case.

       2.      Award DP reasonable attorney fees and cost incurred in connection with this

Motion; and

        3.     Any other relief that the Court deems just and proper.




                                                    /s/ Brian K. Jordan
                                                    Brian K. Jordan, Bar No.: 113008
                                                    Attorney for DP Atlanta
                                                    Aldridge Pite, LLP
                                                    Fifteen Piedmont Center
                                                    3575 Piedmont Road, N.E., Suite 500
                                                    Atlanta, GA 30305
                                                    Phone: (404) 994-7400
                                                    Fax: (888) 873-6147
                                                    Email: bjordan@aldridgepite.com




                                                3
Case 18-51776-pmb       Doc 47    Filed 12/05/18 Entered 12/05/18 19:42:08          Desc Main
                                  Document     Page 4 of 4


                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION
 IN RE:                                    Case No. 18-51776-PMB

 KAWIKA TREVICE WORRELL                               Chapter 13
 CAMILLE LIZETTE WORRELL,

               Debtors.


                               CERTIFICATE OF SERVICE

   I, the undersigned, hereby certify under penalty of perjury that I am, and at all times

hereinafter mentioned, was more than 18 years of age, and that on the December 5, 2018, I

served a copy of Response in Opposition to Motion to Reconsider Order Dismissing Case

which was filed in this bankruptcy matter on the December 5, 2018, in the manner indicated:

The following parties have been served via e-mail:

Howard P. Slomka                                   Melissa J. Davey
se@myatllaw.com                                    mail@13trusteeatlanta.com

Lureece D. Lewis
ll@atl.law
The following parties have been served via U.S. First Class Mail:
Camille Lizette Worrell                        Kawika Trevice Worrell
 2555 Flat Shoals Rd                            2555 Flat Shoals Rd
#3005                                          #3005
Atlanta, GA 30349                              Atlanta, GA 30349
I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE
AND CORRECT.
Dated: December 5, 2018
                                                     /s/Brian K. Jordan
                                                     Brian K. Jordan, Bar No.: 113008
                                                     Attorney for DP Atlanta
                                                     Aldridge Pite, LLP
                                                     Fifteen Piedmont Center
                                                     3575 Piedmont Road, N.E., Suite 500
                                                     Atlanta, GA 30305
                                                     Phone: (404) 994-7400
                                                     Fax: (888) 873-6147
                                                     Email: bjordan@aldridgepite.com

                                               4
